[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re N.D., Slip Opinion No. 2022-Ohio-4672.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.




                          SLIP OPINION NO. 2022-OHIO-4672
                                        IN RE N.D.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as In re N.D., Slip Opinion No. 2022-Ohio-4672.]
Court of appeals’ judgment reversed on the authority of In re D.R. and cause
        remanded to juvenile court.
(No. 2022-0107―Submitted December 23, 2022―Decided December 28, 2022.)
               APPEAL from the Court of Appeals for Licking County,
                Nos. 21 CA 0040 and 21 CA 0041, 2021-Ohio-4506.
                                  _________________
        {¶ 1} The judgment of the court of appeals is reversed on the authority of
In re D.R., __ Ohio St.3d __, 2022-Ohio-4493, __ N.E.3d __, and the cause is
remanded to the juvenile court to conduct a new completion-of-disposition hearing
that takes into account the holding in D.R.
        O’CONNOR, C.J., and DONNELLY, STEWART, and BRUNNER, JJ.
        KENNEDY and DEWINE, JJ., dissent and would order briefing.
                            SUPREME COURT OF OHIO




       FISCHER, J., dissents and would dismiss the cause as having been
improvidently accepted.
                              _________________
       Timothy Young, Ohio Public Defender, and Lauren Hammersmith,
Assistant Public Defender, for appellant.
                              _________________




                                            2